DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-11, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2013/0210215) of prior record, hereinafter Xue, in view of Kirby (US 2006/0046438) of prior record, hereinafter Kirby.

Regarding claim 1, Xue (refer to Figure 2C or 2D) teaches a semiconductor substrate comprising:
a uniformly thinned wafer (100’, para 11 describes “the wafer 100 is ground uniformly to obtain a uniform thickness” and para 12 describes that 100’ is used to denote the thinned wafer) comprising a first side (side of 100’ closest to 200) and a second side; and
a support structure (200, para 11) separate from a material of the uniformly thinned wafer coupled to the uniformly thinned wafer at a desired location on the first side (para 11, 1st sentence), the second side, or both the first side and the second side;
wherein the support structure comprises an organic compound (such as “plastic molding material” described in para 11).
Xue does not teach that “an area of the support structure is smaller than an area of either the first side or the second side” because Xue’s support structure (200) is shown as covering substantially the first side (see Figure 2D).  However, Xue teaches that the support structure (200) provides mechanical strength for the uniformly thinned wafer (100) thinned to a certain thickness (para 11) to prevent cracks in the uniformly thinned wafer (para 11). Thus, Xue teaches that the design of support structure (200) depends on the mechanical strength required, which in turn depends on the extent to which a wafer is thinned.  Further, Kirby (refer to Figure 5A), which also teaches a support structure (20A and 20B, described as a “reinforcement structure” having a plurality of “reinforcement ribs” in para 70, which are made of a “reinforcement material” described in para 63) for a semiconductor substrate comprising a wafer (10E, para 70), further teaching that rigidity of the support structure and the resulting strength characteristics depend on variables including cross-sectional shape at specific positions (para 46) as well as size, spacing, orientation and position of the support structure (para 70, especially last sentence). Given that mechanical strength characteristics of the support structure is a known results effective variable (as suggested by Xue and also taught by Kirby) and its dependence on size (such as size of claimed “area”), spacing, orientation and position of the support structure is also known (as explained above), varying the shape or configurations of the support structure, such as a shape wherein “an area of the support structure is smaller than an area of either the first side or the second side” (noting that an infinite such shape and configuration design choices exists for the support structure to achieve a desired/target mechanical strength) would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Xue so that the support structure comprises a specific shape or dimensions or configuration, such as the claimed “an area of the support structure is smaller than an area of either the first side or the second side”. The ordinary artisan would have been motivated to modify Xue for at least the purpose of implementing one of the infinite support structure design choices (for shape or geometrical configuration) that provides the needed reinforcement or mechanical strengthening for a given wafer configuration/thickness and/or expected operating loads during subsequent processing.

Regarding claim 2, Xue (refer to Figure 2C or 2D) teaches semiconductor substrate of claim 1, wherein the uniformly thinned wafer is not bonded to a carrier.

Regarding claim 6, Xue (refer to Figure 2C or 2D) teaches the semiconductor substrate of claim 1, wherein the support structure (200) comprises one or more structures, each structure comprising a perimeter comprising a closed shape (such as a circular shape; see Figures 2A-1, 2C, 2D-1 and 2D-2) or other closed shapes with specific smaller areas, as per Xue modified for claim 1.

Regarding claim 7, Xue (refer to Figure 2C or 2D) teaches the semiconductor substrate of claim 1, wherein the support structure (200) is coupled around one or more semiconductor die (101’, see para 10), the semiconductor die formed in the uniformly thinned wafer (para 10).

Regarding claim 8, Xue (refer to Figure 2C or 2D) teaches a semiconductor substrate comprising a support structure (200, para 11) comprising an organic compound (such as “plastic molding material” described in para 11), the support structure (200) coupled to a uniformly thinned wafer (100’, para 11 describes “the wafer 100 is ground uniformly to obtain a uniform thickness” and para 12 describes that 100’ is used to denote the thinned wafer) around and at an outer edge of a surface of the uniformly thinned wafer (see para 11 and Figure 2C or 2D).
	Xue does not teach that “the support structure has an area smaller than an area of the uniformly thinned wafer” because Xue’s support structure (200) is shown as covering substantially an entire primary surface of the uniformly thinned wafer (see Figure 2D).  However, Xue teaches that the support structure (200) provides mechanical strength for the uniformly thinned wafer (100) thinned to a certain thickness (para 11) to prevent cracks in the uniformly thinned wafer (para 11). Thus, Xue teaches that the design of support structure (200) depends on the mechanical strength required, which in turn depends on the extent to which a wafer is thinned.  Further, Kirby (refer to Figure 5A), which also teaches a support structure (20A and 20B, described as a “reinforcement structure” having a plurality of “reinforcement ribs” in para 70, which are made of a “reinforcement material” described in para 63) for a semiconductor substrate comprising a wafer (10E, para 70), further teaching that rigidity of the support structure and the resulting strength characteristics depend on variables including cross-sectional shape at specific positions (para 46) as well as size, spacing, orientation and position of the support structure (para 70, especially last sentence). Given that mechanical strength characteristics of the support structure is a known results effective variable (as suggested by Xue and also taught by Kirby) and its dependence on size (such as size of claimed “area”), spacing, orientation and position of the support structure is also known (as explained above), varying the shape or configurations of the support structure, such as a shape wherein “the support structure has an area smaller than an area of the uniformly thinned wafer” (noting that an infinite such shape and configuration design choices exists for the support structure to achieve a desired/target mechanical strength) would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Xue so that the support structure comprises a specific shape or dimensions or configuration, such as the claimed “the support structure has an area smaller than an area of the uniformly thinned wafer”. The ordinary artisan would have been motivated to modify Xue for at least the purpose of implementing one of the infinite support structure design choices (for shape or geometrical configuration) that provides the needed reinforcement or mechanical strengthening for a given wafer configuration/thickness and/or expected operating loads during subsequent processing.

Regarding claim 13, Xue (refer to Figure 2C or 2D) teaches a semiconductor wafer comprising:
a planar semiconductor material (para 10 describes “a semiconductor wafer 100”) comprising a substantially circular perimeter (best seen in Figure 2A-1 and 2D-2; also see and uniform thickness (para 11 describes “the wafer 100 is ground uniformly to obtain a uniform thickness” and para 12 describes that 100’ is used to denote the thinned wafer) across a largest planar surface (surface to which 200 is coupled); 
a support structure (200, para 11) coupled to the largest planar surface of the planar semiconductor material adjacent to the substantially circular perimeter (see Figure 2C and 2D-1);
wherein the support structure comprises an organic compound (such as “plastic molding material” described in para 11).
Xue does not teach that “an area of the support structure is smaller than an area of the largest planar surface of the planar semiconductor material” because Xue’s support structure (200) is shown as covering substantially an entire largest planar surface of the planar semiconductor material (see Figure 2D).  However, Xue teaches that the support structure (200) provides mechanical strength for the uniformly thinned wafer (100) thinned to a certain thickness (para 11) to prevent cracks in the planar semiconductor material (para 11). Thus, Xue teaches that the design of support structure (200) depends on the mechanical strength required, which in turn depends on the extent to which a wafer (i.e. the planar semiconductor material) is thinned.  Further, Kirby (refer to Figure 5A), which also teaches a support structure (20A and 20B, described as a “reinforcement structure” having a plurality of “reinforcement ribs” in para 70, which are made of a “reinforcement material” described in para 63) for a planar semiconductor material (10E, para 70), further teaching that rigidity of the support structure and the resulting strength characteristics depend on variables including cross-sectional shape at specific positions (para 46) as well as size, spacing, orientation and position of the support structure (para 70, especially last sentence). Given that mechanical strength characteristics of the support structure is a known results effective variable (as suggested by Xue and also taught by Kirby) and its dependence on size (such as size of claimed “area”), spacing, orientation and position of the support structure is also known (as explained above), varying the shape or configurations of the support structure, such as a shape wherein “an area of the support structure is smaller than an area of the largest planar surface of the planar semiconductor material” (noting that an infinite such shape and configuration design choices exists for the support structure to achieve a desired/target mechanical strength) would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Xue so that the support structure comprises a specific shape or dimensions or configuration, such as the claimed “an area of the support structure is smaller than an area of the largest planar surface of the planar semiconductor material”. The ordinary artisan would have been motivated to modify Xue for at least the purpose of implementing one of the infinite support structure design choices (for shape or geometrical configuration) that provides the needed reinforcement or mechanical strengthening for a given planar semiconductor material configuration/thickness and/or expected operating loads during subsequent processing.

Regarding claim 14, Xue (refer to Figure 2C or 2D) teaches the semiconductor substrate of claim 13, wherein the planar semiconductor (100’) is not bonded to a carrier (see Figure 2C or 2D where no carrier is shown).

Regarding claim 19, Xue (refer to Figure 2C or 2D) teaches the semiconductor wafer of claim 13, further comprising one or more semiconductor die (101’, see para 10), the one or more semiconductor die formed in the planar semiconductor material (para 10), and one or more support structures (200) coupled around one of the one or more semiconductor die (para 11).

Regarding claims 3-5, 9-11, 15-16 and 18, which all recite a specific shape or geometrical configuration of the support structure, Xue (refer to Figure 2C) teaches the semiconductor substrate of claim 1, 8 or 13, including the support structure, but does not teach the claimed shape of the support structure; i.e. wherein the support structure comprises “a wheel and spoke structure” (as recited in claims 3 and 9), OR comprises “two or more strips coupled across” the uniformly thinned wafer (as recited in claim 4); OR comprises “two or more intersecting strips” comprised on the uniformly thinned wafer (as recited in claim 5); OR wherein “the wheel and spoke structure comprises at least two spokes” (as recite in claim 10); OR comprises “strips of substantially similar widths” (as recited in claim 11); OR comprises “varying cross sectional shape along a length or the support structure”, wherein “the cross-sectional shape is a closed shape (as recited in claims 15-16); OR comprises “a cross sectional shape with a highest point along a width of the support structure, the highest point forming a rib” (as recited in claim 18).
However, Xue teaches that the support structure (200) provides mechanical strength for the uniformly thinned wafer (100) thinned to a certain thickness (para 11)to prevent cracks in the uniformly thinned wafer (para 11). Thus, Xue teaches that the design of support structure (200) depends on the mechanical strength required, which in turn depends on the extent to which a wafer is thinned.  Further, Kirby (refer to Figure 5A), which also teaches a support structure (20A and 20B, described as a “reinforcement structure” having a plurality of “reinforcement ribs” in para 70, which are made of a “reinforcement material” described in para 63) for a semiconductor substrate comprising a wafer (10E, para 70), further teaching that rigidity of the support structure and the resulting strength characteristics depend on variables including cross-sectional shape at specific positions (para 46) as well as size, spacing, orientation and position of the support structure (para 70, especially last sentence). Given that mechanical strength characteristics of the support structure is a known results effective variable (as suggested by Xue and also taught by Kirby) and its dependence on size, spacing, orientation and position of the support structure is also known (as explained above), varying the shape or configurations of the support structure (noting that an infinite such shape and configuration design choices exists for the support structure to achieve a desired/target mechanical strength) would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Xue so that the support structure comprises a specific shape or dimensions or configuration, as identified above as not being directly taught by Xue. The ordinary artisan would have been motivated to modify Xue for at least the purpose of implementing one of the infinite support structure design choices (for shape or geometrical configuration) that provides the needed reinforcement or mechanical strengthening for a given wafer configuration/thickness and/or expected operating loads during subsequent processing.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue and Kirby, as applied to claims 8 and 13, respectively above, in view of Kimba (US 2005/0104017) of prior record, hereinafter Kimba.

Regarding claims 12 and 20, Xue teaches the semiconductor substrate of claims 8 or 13, including the support structure, but does not teach that the support structure “is not coupled over a notch comprised on the uniformly thinned wafer” (as recited in claim 12); OR “is not coupled over a notch comprised on the planar semiconductor material” (as recited in claim 20). Kimba teaches that it is known in the art to include a notch in the outer peripheral edge of a wafer to facilitate alignment of the wafer along an axis (para 191) and this may be used in positioning the wafer accurately during subsequent processing (para 203). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Xue to include a notch on the wafer periphery for alignment during subsequent processing (as explained above in view of Kimba) and to not include any support structures proximate the notch that would potentially cover part of the notch, and thus interfere with the ability to detect the notch for alignment purposes. The ordinary artisan would have been motivated to modify Xue for at least the purpose of keeping the notch free of any other material that can interfere with the use of the notch for alignment of the wafer (as explained in view of para 191 of Kimba above) during any later processing.

Response to Arguments
Applicant’s arguments with respect to base claims 1, 8 and 13 (see page 7-9 of applicant’s response) regarding 35 USC 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
On pages 9-11, applicant presents arguments related to 35 USC 103 rejections, which are still relevant. On page 10, applicant alleges Kirby is not appropriate as it only teaching using the “reinforcement material” in combination with existing partially thinned regions and based on this, concludes that “Kirby teaches that in order to use a reinforcement material, the material of the substrate itself must be patterned first” (see page 10, 2nd paragraph of applicant’s response). In response to applicant's above argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In fact, para 46 of Kirby specifically presents the generic teaching that rigidity of the support structure and the resulting strength characteristics depend on variables including cross-sectional shape at specific positions. This teaching suggests that irrespective of the pattern in which a die or wafer has been thinned, various shapes of support structure are known, and that the guiding principle of the shape is the target rigidity of the support structure. Thus, applicant’s assertion that “Kirby’s teachings” stand in “direct contrast with the teaching of Xue” (see page 10, 2nd last paragraph of applicant’s response) is unsupported.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892